836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Yusuf RASHID, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, et al., Defendants-Appellees.
No. 87-1689.
United States Court of Appeals, Sixth Circuit.
Dec. 28, 1987.

Before NATHANIEL R. JONES, WELLFORD and BOGGS, Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's August 6, 1987, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  Appellant states that the district court's judgment entered April 1, 1987, was not postmarked to him until April 9, 1987, and that the district court failed to notify him that his Fed.R.Civ.P. 59(e) motion was untimely served.


2
It appears from the record that the judgment of the district court was entered April 1, 1987.  The Fed.R.Civ.P. 59(e) motion for reconsideration served on April 16, 1987, was one day late as calculated by Fed.R.Civ.P. 6(a) and failed to toll the appeals period.  Fed.R.App.P. 4(a)(4).  Reconsideration was denied by an order entered on June 26, 1987.  The notice of appeal filed on July 17, 1987, was 77 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The time for filing a notice of appeal is calculated from the entry of the judgment, not its receipt.  Center for Nuclear Responsibility, Inc. v. United States NRC, 781 F.2d 935 (D.C.Cir.1986);  Welsh v. Elevating Boars, Inc., 698 F.2d 230, 232 (5th Cir.1983).  The district court is under no duty to notify the parties of the untimely filing of documents.  Pryor v. Marshall, 711 F.2d 63, 65 n. 4 (6th Cir.1983).  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nal'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.